IN THE SUPREME COURT OF THE STATE OF DELAWARE

  IN THE MATTER OF THE                      §
  PETITION OF ERIC BERNARD                  § No. 378, 2022
  SIMMONS: SIMMONS TRUSTEE                  §
  OF ERIC BERNARD SIMMONS                   §
  TRUST FOR A WRIT OF                       §
  MANDAMUS                                  §

                          Submitted: November 28, 2022
                          Decided:   December 13, 2022

                                       ORDER

      It appears to the Court that, on October 12, 2022, the Senior Court Clerk

directed the petitioner to pay the filing fee or file a completed motion to proceed in

forma pauperis by October 27, 2022. On October 21, 2022, the petitioner filed an

incomplete motion to proceed in forma pauperis that did not include a certified

statement of his inmate account. The petitioner indicated that he was not an inmate,

even though he stated in his petition for a writ of mandamus that he (i) was

unlawfully confined in Sussex Correctional Institution, (ii) identified Sussex

Correctional Institution as his address, and (iii) sought release from the Department

of Correction. On October 24, 2022, the Chief Deputy Clerk advised the petitioner

to file a completed motion to proceed in forma pauperis, including a certified

statement of his inmate account. On November 14, 2022, the petitioner again filed

a motion to proceed in forma pauperis claiming he was not an inmate and failing to

include an inmate account statement.
       On November 15, 2022, the Chief Deputy Clerk issued a notice, by certified

mail, directing the petitioner to show cause why his petition should not be dismissed

for his failure to pay the filing fee or file a motion to proceed in forma pauperis with

an inmate account statement Postal records show that the notice to show cause was

delivered on November 17, 2022. A timely response to the notice to show cause

was due by November 28, 2022.1 To date, the petitioner has not paid the Supreme

Court filing fee, filed a motion to proceed in forma pauperis, or responded to the

notice to show cause. Dismissal of this petition is therefore deemed to be unopposed.

       NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)

and 29(b), that this appeal is DISMISSED.

                                              BY THE COURT:

                                              /s/ Gary F. Traynor
                                                    Justice




1
 Del. Supr. Ct. R. 11(a) (providing that if the last day of the time period prescribed by the Rules
falls on the weekend or a holiday then the time period runs until the end of the next day the Clerk’s
office is open).
                                                 2